

SUBSCRIPTION AGREEMENT


This Subscription Agreement (the "Agreement") dated as of December 21, 2009, has
been executed by the undersigned (the "Subscriber") in connection with the offer
and sale (the "Offering") of 692,520 shares (the "Shares") of common stock,
$.0001 par value per share (the "Common Stock"), of ChinaCast Education
Corporation, a Delaware corporation (the "Company"), at a price of US$7.22 per
Share or a total of US$4,999,994.40 (RMB34,149,961.75).  The offer and sale of
the Common Stock are being made in reliance upon the provisions of Regulation S
("Regulation S") promulgated by the Securities and Exchange Commission (the
"SEC") under the Securities Act of 1933, as amended (the "Securities
Act").  Upon the terms and subject to the conditions set forth herein, each
Subscriber hereby agrees to purchase, and the Company hereby agrees to issue and
sell the Shares.  In consideration of the mutual promises, representations and
warranties set forth herein, the Company and each Subscriber hereby agree as
follows:


1.           Agreement to Subscribe


1.1           Purchase and Issuance of the Common Stock. The Subscriber is
hereby subscribing for 692,520 Shares (the “Subscriber’s Common Stock”).  The
aggregate price payable for the Subscriber's Common Stock is US$4,999,994.40
(RMB34,149,961.75) ("Share Consideration").  The Company agrees that the Share
Consideration may be paid in the form of Chinese Renminbi.  At the Closing,
Subscriber will deliver to the Company, or as otherwise instructed by the
Company, the Share Consideration by bank check, wire transfer or such other form
of payment as shall be acceptable to the Company, in its sole and absolute
discretion.  The Company hereby assigns to Yupei Training Information Technology
Co. Ltd., a wholly-owned subsidiary of the Company, the right to receive the
Share Consideration and hereby instructs the Subscriber to pay the Share
Consideration directly to Yupei Training Information Technology Co. Ltd. at the
Closing.


1.2           Closing.  The closing for the sale of the Shares to the Subscriber
shall take place at the offices of the Company on January 4, 2010 (the
"Closing"), or at such other time and/or such other place as the Company may
determine in its sole and absolute discretion.


2.           Representations and Warranties of the Subscriber


The Subscriber represents and warrants to the Company that:


2.1           No Government Recommendation or Approval.  The Subscriber
understands that no United States federal or state agency or similar agency of
any other country, has passed upon or made any recommendation or endorsement of
the Company or the Offering of the Shares.

 
1

--------------------------------------------------------------------------------

 


2.2            Not a "U.S. Person".  The Subscriber is not a "U.S. Person" as
defined in Rule 902 of Regulation S promulgated under the Securities Act, was
not organized under the laws of any United States jurisdiction, and was not
formed for the purpose of investing in securities not registered under the
Securities Act.  At the time the purchase order for this transaction was
originated, the Subscriber was outside the United States.


2.3           Intent. The Subscriber is purchasing the Shares solely for
investment purposes, for the Subscriber's own account and not for the account or
benefit of any U.S. person, and not with a view towards the distribution or
dissemination thereof and the Subscriber has no present arrangement to sell the
Shares to or through any person or entity.  The Subscriber understands that the
Shares must be held indefinitely unless such Shares are resold in accordance
with the provisions of Regulation S, are subsequently registered under the
Securities Act or an exemption from registration is available.


2.4           Restrictions on Transfer.  The Subscriber understands that the
Shares are being offered in a transaction not involving a public offering in the
United States within the meaning of the Securities Act.  The Shares have not
been and will not be registered under the Securities Act, and, if in the future
the Subscriber decides to offer, resell, pledge or otherwise transfer the
Shares, such Shares may be offered, resold, pledged or otherwise transferred
only (A) pursuant to an effective registration statement filed under the
Securities Act, (B) to a non-U.S. person in an offshore transaction in
accordance with Rule 903 or Rule 904 of Regulation S of the Securities Act, (C)
pursuant to the resale limitations set forth in Rule 905 of Regulation S, (D)
pursuant to an exemption from registration under the Securities Act provided by
Rule 144 thereunder (if available) or (E) pursuant to any other exemption from
the registration requirements of the Securities Act, and in each case in
accordance with any applicable securities laws of any state of the United States
or any other jurisdiction. The Subscriber acknowledges, agrees and covenants
that it will not engage in hedging transactions with regard to the Subscriber's
Common Stock prior to the expiration of the distribution compliance period
specified in Rule 903 of Regulation S promulgated under the Act, unless in
compliance with the Securities Act. The Subscriber agrees that if any transfer
of its Shares or any interest therein is proposed to be made, as a condition
precedent to any such transfer, the transferor may be required to deliver to the
Company an opinion of counsel satisfactory to the Company.  Absent registration
or another exemption from registration, the Subscriber agrees that it will not
resell the securities constituting the Subscriber's Common Stock to U.S. Persons
or within the United States.


2.5.           Accredited and Sophisticated Investor.


(i)          The Subscriber is familiar with the term "accredited investor" as
defined in Regulation D promulgated under the Securities Act and is an
"accredited investor" within the meaning of such term in Regulation D.

 
2

--------------------------------------------------------------------------------

 


(ii)          The Subscriber is sophisticated in financial matters and is able
to evaluate the risks and benefits of the investment in the Shares.


(iii)          The Subscriber is able to bear the economic risk of his
investment in the Shares for an indefinite period of time because none of the
Shares have been registered under the Securities Act and therefore cannot be
sold unless subsequently registered under the Securities Act or an exemption
from such registration is available.


2.6           Independent Investigation.  The Subscriber, in making the decision
to purchase the Shares, has relied upon an independent investigation of the
Company and has not relied upon any information or representations made by any
third parties or upon any oral or written representations or assurances from the
Company, its officers, directors or employees or any other representatives or
agents of the Company, other than as set forth in this Agreement. The Subscriber
is familiar with the business, operations and financial condition of the Company
and has had an opportunity to ask questions of, and receive answers from, the
Company’s officers and directors concerning the Company and the terms and
conditions of the offering of the Shares and has had full access to such other
information concerning the Company as the Subscriber has requested.


2.7           Authority.  This Agreement has been validly authorized, executed
and delivered by the Subscriber and is a valid and binding agreement enforceable
in accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors' rights
generally.  The execution, delivery and performance of this Agreement by the
Subscriber does not and will not conflict with, violate or cause a breach of any
agreement, contract or instrument to which the Subscriber is a party.


2.8           No Legal Advice from Company.  The Subscriber acknowledges that
he, she or it has had the opportunity to review this Agreement and the
transactions contemplated by this Agreement and the other agreements entered
into between the parties hereto with the Subscriber's own legal counsel and
investment and tax advisors.  Except for any statements or representations of
the Company made in this Agreement and the other agreements entered into between
the parties hereto, the Subscriber is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
its representatives or agents for legal, tax or investment advice with respect
to this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.


2.9           Reliance on Representations and Warranties.  The Subscriber
understands that the Shares are being offered and sold to the Subscriber in
reliance on specific provisions of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth in this Agreement in order to determine the
applicability of such provisions.

 
3

--------------------------------------------------------------------------------

 


2.10         No Advertisements.  The undersigned is not subscribing for Shares
as a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting.


3.           Representations and Warranties of the Company


The Company represents and warrants to each Subscriber that:


3.1           Valid Issuance of Capital Stock. The shares of Common Stock
comprising the Subscriber’s Common Stock will, when issued in accordance with
the terms of this Subscription Agreement, be duly authorized, validly issued,
fully paid and non-aseseeable.


3.2           Organization and Qualification.  The Company is a corporation duly
incorporated and existing in good standing under the laws of the state of
Delaware and has the requisite corporate power to own its properties and assets
and to carry on its business as now being conducted.


3.3           Authorization; Enforcement.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Subacription Agreement and to issue the Subscriber’s Common Stock in
accordance with the terms hereof, (ii) the execution, delivery and performance
of this Subscription Agreement by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Company or its
Board of Directors or stockholders is required, and (iii) this Subscription
Agreement constitutes valid and binding obligations of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
moratorium, reorganization, or similar laws relating to, or affecting generally
the enforcement of, creditors' rights and remedies or by equitable principles of
general application and except as enforcement of rights to indemnity and
contribution may be limited by federal and state securities laws or principles
of public policy.


3.4           No Conflicts.  To the knowledge of the Company, the execution,
delivery and performance of this Agreement and the consummation by the Company
of the transactions contemplated hereby do not materially (i) result in a
violation of the Company's Certificate of Incorporation or By-Laws or (ii)
conflict with, or constitute a default under any agreement, indenture or
instrument to which the Company is a party.  Other than any SEC or state
securities filings which may be required to be made by the Company subsequent to
the Closing, and any registration statement which may be filed pursuant thereto,
the Company is not required under federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency or self-regulatory entity
in order for it to perform any of its obligations under this Subscription
Agreement or issue the Subscriber’s Common Stock in accordance with the terms
hereof.

 
4

--------------------------------------------------------------------------------

 


4.           Legends; Denominations


4.1           Legend.  The Company will issue the Shares purchased by the
Subscriber in the name of the Subscriber and in such denominations to be
specified by the Subscriber prior to the Closing.  The Shares will bear the
following legend (the "Legend"), and appropriate "stop transfer" instructions:


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT, (B) TO A
NON-U.S. PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE
904 OF REGULATION S UNDER THE SECURITIES ACT, (C) PURSUANT TO THE RESALE
LIMITATIONS SET FORTH IN RULE 905 OF REGULATIONS S UNDER THE SECURITIES ACT, (D)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT (IF AVAILABLE) OR (E) PURSUANT TO ANY OTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.


4.2           Subscriber's Compliance.  Nothing in this Section 4 shall affect
in any way the Subscriber's obligations and agreement to comply with all
applicable securities laws upon resale of the Shares.

 
5

--------------------------------------------------------------------------------

 


4.3           Company’s Refusal to Register Transfer of Shares.  The Company
shall refuse to register any transfer of the Shares not made in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
filed under the Securities Act, or pursuant to an available exemption from the
registration requirements of the Securities Act.


5.       Governing Law; Jurisdiction; Waiver of Jury Trial


This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.  The parties hereto hereby waive any right to a jury
trial in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.


6.           Assignment; Entire Agreement; Amendment


6.1           Assignment.  Neither this Agreement nor any rights hereunder may
be assigned by any party to any other person other than by Subscriber to a
person agreeing to be bound by the terms hereof.


6.2           Entire Agreement; Amendment.  This Agreement and any other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subject matter hereof, and
no party shall be liable or bound to any other party in any manner by any
warranties, representations or covenants except as specifically set forth in
this Agreement.  Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge, or termination is sought.


7.           Notices; Indemnity


7.1           Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile with copy sent in another manner
herein provided or sent by courier (which for all purposes of this Agreement
shall include Federal Express, UPS or other recognized overnight courier) or
mailed to said party by certified mail, return receipt requested, at its address
provided for herein or such other address as either may designate for itself in
such notice to the other and communications shall be deemed to have been
received when delivered personally on the scheduled arrival date when sent by
next day or 2-day courier service or if sent by facsimile upon receipt of
confirmation of transmittal or, if sent by mail, then three days after deposit
in the mail.

 
6

--------------------------------------------------------------------------------

 


7.2           Indemnification.  Each party shall indemnify the other against any
loss, cost or damages (including reasonable attorney's fees and expenses)
incurred as a result of such party's breach of any representation, warranty,
covenant or agreement in this Agreement.


8.           Counterparts


This Agreement may be executed in any number of counterparts, each of which
shall be enforceable against the parties actually executing such counterparts,
and all of which together shall constitute one instrument.


9.           Survival; Severability


The representations, warranties, covenants and agreements of the parties hereto
shall survive the Closing.  In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.


10.           Titles and Subtitles


The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]


 
7

--------------------------------------------------------------------------------

 
 
Name of the Subscriber:  Thriving Blue Limited


Date of Subscription:  December 21, 2009
Place of Residency and/or Principal Place of Business:  British Virgin Islands
Address of Subscriber:
Unit 2001, 20th Floor
Java Road 108 Commercial Centre
North Point, Hong Kong


Signature of Subscriber:
THRIVING BLUE LIMITED      
 
By:
/s/ Ron Chan Tze Ngon
 
Name:  Ron Chan Tze Ngon
 
Title:  Director


 
8

--------------------------------------------------------------------------------

 


This subscription is accepted by the Company on the 21st day of December, 2009


CHINACAST EDUCATION CORPORATION
   
By:
  /s/ Ron Chan Tze Ngon
Name:  Ron Chan Tze Ngon
Title:  Chairman and Chief Executive Officer


 
9

--------------------------------------------------------------------------------

 
